1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     AMANDO VILLARREAL HEREDIA,                         CASE NO. 17cv1560-LAB (JMA)
11
                                         Plaintiff,
12                                                      RENEWED ORDER FOR SERVICE BY
                          vs.                           MARSHAL
13
     LAWRENCE, et al.,
14
                                     Defendants.
15
16          This Court previously granted Plaintiff Amando Heredia’s request for service by
17   the U.S. Marshal Service. (ECF No. 22). Since that time, nearly 45 days have passed
18   and there is no indication service has been attempted or completed. To eliminate any
19   doubt as to what Plaintiff’s next steps are, the Court:
20          1.     DIRECTS the Clerk to issue a new summons as to Plaintiff’s Complaint
21   (ECF No. 1) upon Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E.
22   LEDERMAN and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each
23   Defendant. In addition, the Clerk will provide Plaintiff with a certified copy of this Order,
24   a certified copy of the Court’s previous order (ECF No. 22), a certified copy of his
25   Complaint, and the summons so that he may serve them upon Defendants C. BURNS,
26   LAWRENCE, J. WILLIAMS, and E. LEDERMAN. Upon receipt of this “IFP Package,”
27   Plaintiff must complete the Form 285s as completely and accurately as possible, include
28



                                                  -1-
1    an address where each Defendant may be served, see S.D. CAL. CIVLR 4.1.c, and return
2    them to the United States Marshal according to the instructions the Clerk provides in the
3    letter accompanying his IFP package.
4           2.     ORDERS the U.S. Marshal to serve a copy of the Amended Complaint and
5    summons upon Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E. LEDERMAN
6    as directed by Plaintiff on the USM Form 285s provided to him. All costs of that service
7    will be advanced by the United States. See 28 U.S.C. § 1915(d); FED. R. CIV. P. 4(c)(3).
8           3.     ORDERS Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E.
9    LEDERMAN, once served, to reply to Plaintiff’s Complaint within the time provided by the
10   applicable provisions of Federal Rule of Civil Procedure 12(a).               See 42 U.S.C.
11   § 1997e(g)(2) (while Defendants may occasionally be permitted to “waive the right to reply
12   to any action brought by a prisoner confined in any jail, prison, or other correctional facility
13   under section 1983,” once the Court has conducted its sua sponte screening pursuant to
14   28 U.S.C. § 1915A(b), and thus, has made a preliminary determination based on the face
15   on the pleading alone that Plaintiff has a “reasonable opportunity to prevail on the merits,”
16   Defendants are required to respond).
17          4.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
18   serve upon Defendants C. BURNS, LAWRENCE, J. WILLIAMS, and E. LEDERMAN, or,
19   if appearance has been entered by counsel, upon Defendants’ counsel, a copy of every
20   further pleading, motion, or other document submitted for the Court’s consideration
21   pursuant to FED. R. CIV. P. 5(b). Plaintiff must include with every original document he
22   seeks to file with the Clerk of the Court, a certificate stating the manner in which a true
23   and correct copy of that document has been was served on Defendants or their counsel,
24   and the date of that service. See S.D. CAL. CIVLR 5.2. Any document received by the
25   Court which has not been properly filed with the Clerk, or which fails to include a
26   Certificate of Service upon the Defendants, may be disregarded.
27   ///
28   ///



                                                  -2-
1           The Court reiterates that the underlying responsibility to serve his complaint still
2    lies with Heredia, not the Marshal. It is Heredia’s responsibility to properly identify the
3    names and locations of the defendants so the Marshal has the information necessary to
4    properly serve the defendants. If service is not effected on at least one Defendant by
5    January 31, 2019, the Court may dismiss Heredia’s complaint in its entirety.
6
7           IT IS SO ORDERED.
8    Dated: December 10, 2018
9                                                 HONORABLE LARRY ALAN BURNS
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
